NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDGAR ELIAS CRUZ,                                No.   19-71227

                Petitioner,                      Agency No. A099-825-316

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Edgar Elias Cruz, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Elias Cruz

failed to establish the harm he experienced or fears was or would be on account of

a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Elias Cruz’s asylum and withholding of removal claims fail. In light of this

dispositive disposition, we need not reach Elias Cruz’s contentions regarding his

proposed social group. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      Substantial evidence also supports the agency’s denial of CAT relief because

Elias Cruz failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Delgado-Ortiz v. Holder,

600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and crime

in petitioner’s home country was insufficient to meet standard for CAT relief).




                                          2                                    19-71227
        Elias Cruz’s motion for a stay of removal (Docket Entry No. 1) is denied as

moot.

        PETITION FOR REVIEW DENIED.




                                          3                                  19-71227